Exhibit 10.3

 

STATE OF NORTH CAROLINA

COUNTY OF HARNETT

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (the “Agreement”) is entered into by and among SELECT
BANK & TRUST COMPANY (f/k/a New Century Bank), a North Carolina banking
corporation (the “Bank”), SELECT BANCORP, INC. (f/k/a New Century Bancorp,
Inc.), a North Carolina business corporation (the “Company”) and MARK A. HOLMES
(the “Employee”) effective as of August 1, 2014 (the “Effective Date”).

 

WITNESSETH:

 

WHEREAS, the expertise and experience of Employee in the financial services
industry are extremely valuable to the Company and the Bank; and

 

WHEREAS, it is in the best interests of the Bank, the Company and the Company’s
shareholders to maintain an experienced and sound executive management team to
manage the Bank and to further the Company’s overall strategies to protect and
enhance the value of the shareholders’ investments; and

 

WHEREAS, the Bank, the Company and Employee desire to enter into this Agreement
to establish the scope, terms and conditions of Employee’s employment by the
Bank; and

 

WHEREAS, the Bank, the Company and Employee desire to enter into this Agreement
to also provide Employee with security in the event of a change in control of
the Bank and to ensure the continued loyalty of Employee during any such change
in control in order to maximize shareholder value as well as the continued safe
and sound operation of the Bank.

 

NOW, THEREFORE, for and in consideration of the premises and mutual promises,
covenants and conditions hereinafter set forth, and other good and valuable
consideration, the receipt and sufficiency of which hereby are acknowledged, the
Bank, the Company and Employee hereby agree as follows: 

 

1

 

  

1.       Employment. The Bank hereby agrees to employ Employee, and Employee
hereby agrees to serve as an officer of both the Bank and the Company, all upon
the terms and conditions stated herein. As an officer of the Bank and the
Company, Employee will (i) serve as Executive Vice President and Chief Financial
Officer, and (ii) have such other duties and responsibilities, and render to the
Bank and the Company such other management services, as are customary for
persons in Employee’s position or as shall otherwise be reasonably assigned to
him from time to time by the Bank and/or the Company. Employee shall faithfully
and diligently discharge his duties and responsibilities under this Agreement
and shall use his best efforts to implement the policies established by the Bank
and the Company. Employee agrees to devote such number of hours of his working
time and endeavors to the employment granted hereunder as the parties hereto
shall deem to be necessary to discharge his duties hereunder, and, for so long
as employment hereunder shall exist, Employee shall not engage in any other
occupation which requires a significant amount of Employee’s personal attention
during the Bank’s regular business hours or which otherwise interferes with
Employee’s attention to or performance of his duties and responsibilities as an
officer of the Bank and the Company except with the prior written consent of the
Bank or the Company. However, nothing herein contained shall restrict or prevent
Employee from personally, and for Employee’s own account, trading in stocks,
bonds, securities, real estate or other forms of investment for Employee’s own
benefit so long as said activities do not interfere with Employee’s attention to
or performance of his duties and responsibilities as an officer of the Bank and
the Company, and provided further, that such activities do not amount, in the
Bank’s sole discretion, to direct competition with the Bank.

 

While employed pursuant to this Agreement, Employee shall be entitled to
maintain his primary work location in Fayetteville, North Carolina.

 

2.       Compensation. For all services rendered by Employee to the Bank and the
Company under this Agreement, the Bank shall pay Employee a base salary at a
rate of Two Hundred Twenty-Five Thousand and 00/100 Dollars ($225,000.00) per
annum. The rate of such salary shall be reviewed by the Board of Directors of
the Bank not less often than annually during the Term (as defined below) of this
Agreement and may be increased, but not decreased, during the Term hereof unless
such decrease is part of a corporate plan for all similarly situated employees.
Salary paid under this Agreement shall be payable not less frequently than
monthly on the Bank’s regularly scheduled paydays in accordance with the Bank’s
payroll practices and procedures. All compensation of Employee shall be subject
to customary withholding taxes and such other employment taxes or deductions as
are required by law or properly requested by Employee.

 

2

 

 

3.       Participation in Retirement and Employee Benefit Plans; Fringe
Benefits. Subject to the terms and conditions of this Agreement, Employee shall
be entitled to participate in any and all employee benefit programs and
compensation plans from time to time maintained by the Bank and available to
other similarly-situated employees of the Bank, all in accordance with the terms
and conditions (including eligibility requirements) of such programs and plans
of the Bank, resolutions of the Bank’s Board of Directors establishing such
programs and plans, and the Bank’s normal practices and established policies
regarding such programs and plans. Employee acknowledges and agrees that the
Bank has the unilateral right to amend, modify or terminate its employee benefit
plans or policies at any time during the Term, with or without prior notice,
subject to applicable law.

 

In addition to the other compensation and benefits described in this Agreement,
and subject to this Paragraph 3, the Bank shall:

 

(i)       Permit Employee to take and accrue twenty-five days of paid vacation
leave per year (and not such other amount of vacation leave as provided for by
the Bank’s policy for all other employees) pursuant to the Bank’s vacation
policies and procedures as they may be instituted from time to time. Such
vacation leave shall be in addition to federal banking holidays, which shall be
paid holidays. Such vacation leave will accrue in accordance with the Bank’s
vacation policies and procedures, or monthly in the absence of any policies. Any
payout of or roll over from one calendar year to the next of accrued, unused
vacation leave will be in accordance with the Bank’s then current vacation
policies and procedures;

 

(ii)      Reimburse Employee for all reasonable expenses incurred by him in the
performance of his duties under this Agreement and documented to the reasonable
satisfaction of the Bank pursuant to established policies;

 

(iii)     Subject to applicable eligibility requirements and to availability
under the Bank’s group health insurance policy, provide Employee and Employee’s
spouse with major medical insurance coverage under a policy at least equivalent
to the major medical insurance coverage, if any, generally provided to active
full-time employees of the Bank from time to time, such insurance coverage to be
provided until Employee reaches age sixty-five;

 

(iv)     Provide Employee with a car allowance in the amount of Seven Hundred
Fifty and 00/100 Dollars ($750) per month. Employee shall be responsible for
taxes, insurance and maintenance and fuel expenses incurred with regard to the
automobile; 

 

3

 

  

(v)     Reimburse Employee for or pay Employee’s country club or civic club dues
at a single club, provided that Employee shall be responsible for all personal
expenses and incidental expenses incurred for use of such club;

 

(vi)    Permit Employee to participate in incentive or bonus compensation plans
existing on the date of this Agreement or adopted by the Bank during the Term of
this Agreement and available to similarly-situated employees of the Bank. The
Bank’s incentive or bonus compensation programs and plans may be amended or
terminated at any time in the discretion of the Bank;

 

(vii)   Pay all premiums for long-term disability insurance coverage for
Employee that provides coverage for Employee at 60% of his then-current base
salary, up to a maximum of $5,000 per month; and

 

(viii)  Permit Employee to participate (to the extent permissible under
applicable laws and regulations) in all savings, pension and retirement plans,
policies and programs available to similarly-situated employees of the Bank.
Without limiting the foregoing, such plans shall include the Bank’s 401(k)
Savings Plan.

 

4.       Term. Unless sooner terminated as provided in this Agreement and
subject to the right of either Employee or the Bank to terminate Employee’s
employment at any time as provided herein, the initial term of this Agreement
and Employee’s employment with the Bank hereunder shall be for a period
commencing on the Effective Date and continuing for a period of two (2) years.
Upon the first anniversary of the execution of this Agreement, and upon each
subsequent anniversary of the same, the term of this Agreement shall
automatically be extended for an additional one (1) year period under the terms
and conditions set forth herein, unless written notice is provided by either
party to the other party no later than sixty (60) days prior to such anniversary
and the expiration of the then current term (the “Current Term”), notifying the
other party that this Agreement shall not be further extended. The initial two
(2) year term of this Agreement and each additional one (1) year renewal year
will be referred to herein collectively as the “Term.”

 

4

 

 

5.       Confidentiality; Noncompetition. Employee hereby acknowledges and
agrees that (i) in the course of his service as an officer of the Bank and the
Company, he will gain substantial knowledge of and familiarity with the Bank’s
and the Company’s customers and their dealings with such customers, and other
information concerning the Bank’s and the Company’s business, all of which
constitutes valuable assets and privileged information that is particularly
sensitive due to the fiduciary responsibilities inherent in the banking
business; and, (ii) in order to protect the Bank’s and the Company’s interest in
and to assure them the benefit of their business, it is reasonable and necessary
to place certain restrictions on Employee’s ability to compete against the Bank
and the Company and on his disclosure of information about the Bank’s and the
Company’s business and customers. For that purpose, and in consideration of the
Bank’s and the Company’s agreements contained herein, Employee covenants and
agrees as provided below.

 

(a)      Covenant Not to Compete. Employee will not “Compete” (as defined
below), directly or indirectly, with the Bank and the Company within the
“Relevant Market” (as defined below) as follows:

 

          (i)      if this Agreement is terminated by the Bank without “Cause”
(as defined in Paragraph 6(d) hereof), Employee shall not “Compete” for the
period of time Employee is receiving “Separation Benefits” pursuant to Paragraph
6(e) of this Agreement; or

 

          (ii)     if this Agreement is terminated by Employee for any reason
(including, but not limited to, resignation or retirement) or expires in
accordance with its terms pursuant to Paragraph 4, Employee shall not “Compete”
for the twelve (12) month period immediately following the date of termination
of Employee’s employment with the Bank.

 

In addition to the foregoing covenant, Employee expressly agrees not to
“Compete” with the Bank and the Company during the Term of this Agreement and,
if the Term of this Agreement shall expire in accordance with its terms, during
any period of employment with the Bank or the Company thereafter that Employee
shall remain employed by the Bank or the Company.

 

For the purposes of this Paragraph 5, the following terms shall have the
meanings set forth below:

 

5

 

 

Compete. The term “Compete” means: (i) soliciting or securing deposits from any
Person residing in the Relevant Market for any Financial Institution; (ii)
soliciting any Person residing in the Relevant Market to become a borrower from
any Financial Institution with which such Person has no prior relationship or
assisting (other than through the performance of ministerial or clerical duties)
any Financial Institution with which such Person has no prior relationship in
making loans to any such Person; (iii) inducing or attempting to induce any
Person who was a Customer of the Bank on the date of termination of Employee’s
employment with the Bank, to change such Customer’s depository, loan and/or
other banking relationship from the Bank to another Financial Institution; (iv)
acting as a consultant, officer, director, independent contractor, or employee
of any Financial Institution that has its main or principal office in the
Relevant Market, or, in acting in any such capacity with any other Financial
Institution, to maintain an office or be employed at or assigned to or to have
any direct involvement in the management, business or operation of any office of
such Financial Institution located in the Relevant Market; (v) communicating to
any Financial Institution the names or addresses or any financial information
concerning any Person who was a Customer of the Bank at the date of Employee’s
termination of employment with the Bank; (vi) inducing or attempting to induce
any person who is an employee of the Bank or the Company on the date of
termination of Employee’s employment with the Bank to terminate such person’s
employment with the Bank or the Company; or (vii) holding a position based in or
with responsibility for all or part of the Relevant Market, with any Financial
Institution, whether as employee, consultant, or otherwise, (A) in which
Employee will have duties, or will perform or be expected to perform services
for such Financial Institution, that is or are the same as or substantially
similar to the position held by Employee or those duties or services actually
performed by Employee for the Bank within the twelve (12) month period
immediately preceding the termination of Employee’s employment with the Bank, or
(B) in which Employee will use or disclose or be reasonably expected to use or
disclose any Confidential Information of the Bank or the Company for the purpose
of providing, or attempting to provide, such Financial Institution with a
competitive advantage in relation to the Bank or the Company.

 

Customer. The term “Customer” means (A) any Person with whom, as of the
effective date of termination of this Agreement or during Employee’s employment
with the Bank, the Bank has or has had a depository, loan and/or other banking
relationship, or (B) any Person with whom, as of the effective date of
termination of this Agreement or during the last twelve (12) months of
Employee’s employment with the Bank, the Bank has or has had a depository, loan
and/or other banking relationship and with whom Employee had dealings on behalf
of the Bank in the course of his employment with the Bank.

 

6

 

 

Financial Institution. The term “Financial Institution” means: (A) any federal
or state chartered bank, savings bank, savings and loan association or credit
union, or any holding company for or corporation that owns or controls any such
entity; (B) any subsidiary of any federal or state chartered bank, savings bank,
savings and loan association or credit union; and/or (C) any other Person
engaged in the business of making loans of any type or receiving deposits, other
than the Bank.

 

Person. The term “Person” means any natural person or any corporation,
partnership, proprietorship, joint venture, limited liability company, trust,
estate, governmental agency or instrumentality, fiduciary, unincorporated
association or other entity.

 

Relevant Market. The term “Relevant Market” means: (A) Alamance County, North
Carolina; (B) Cumberland County, North Carolina; (C) Pasquotank County, North
Carolina; (D) Pitt County, North Carolina; (E) Wake County, North Carolina; (F)
Wayne County, North Carolina; and (G) within a fifteen (15) mile radius of any
full-service branch of the Bank in existence at the time Employee’s employment
with the Bank is terminated.

 

(b)           Confidentiality Covenant. Employee covenants and agrees that any
and all data, figures, projections, estimates, lists, files, records, documents,
manuals or other such materials or information (financial or otherwise) relating
to the Company or the Bank or their banking business, regulatory examinations,
financial results and condition, lending and deposit operations, customers
(including lists of the Bank’s customers and information regarding their
accounts and business dealings with the Bank), policies and procedures, computer
systems and software, shareholders, directors and employees (herein referred to
as “Confidential Information”) are proprietary to the Company and the Bank and
are valuable, special and unique assets of the Company’s and the Bank’s business
to which Employee will have access during his employment with the Bank. Employee
agrees that (i) all such Confidential Information shall be considered and kept
as the confidential, private and privileged records and information of the
Company and the Bank, and (ii) at all times during the Term of his employment
with the Bank and following the termination of this Agreement or his employment
for any reason, and except as shall be required in the course of the performance
by Employee of his duties on behalf of the Bank and the Company or otherwise
pursuant to the direct, written authorization of the Bank or the Company, as
applicable, Employee will not: divulge any such Confidential Information to any
other Person or Financial Institution; remove any such Confidential Information
in written or other recorded form from the Bank’s premises; or make any use of
any Confidential Information for his own purposes or for the benefit of any
Person or Financial Institution other than the Bank or the Company, as
applicable. However, the term Confidential Information does not include any
information that: (i) at the time of disclosure is generally known to, or
readily ascertainable by, the public; (ii) becomes known to the public (provided
that Employee was not responsible, directly or indirectly, for permitting such
Confidential Information to enter the public domain without the Bank’s or the
Company’s consent, as applicable); or (iii) is obtained by Employee from a third
party which or who is not obligated under an agreement of confidentiality with
respect to such information. Any trade secrets of the Bank or the Company will
be entitled to all of the protections and benefits under the North Carolina
Trade Secrets Protection Act and any other applicable law. If any information
that the Bank or the Company deems to be a trade secret is found by a court of
competent jurisdiction not to be a trade secret, such information will,
nevertheless, be considered Confidential Information for purposes of this
Agreement. Confidential Information encompasses all formats in which information
is preserved, whether electronic, print, or any other form, including all
originals, copies, notes, or other reproductions or replicas thereof. The
restriction in this Paragraph 5(b) will not apply to any information that
Employee is required to disclose by law, provided that Employee (i) notifies the
Bank and the Company, as applicable, of the existence and terms of such
obligation, (ii) gives the Bank and the Company, as applicable, a reasonable
opportunity to seek a protective or similar order to prevent or limit such
disclosure, and (iii) only discloses that information actually required to be
disclosed.

 

7

 

 

(c)           Remedies for Breach. Employee understands and agrees that a breach
or violation by him of the covenants contained in Paragraph 5(a) and 5(b) of
this Agreement will be deemed a material breach of this Agreement and will cause
irreparable injury to the Bank and the Company, and that it would be difficult
to ascertain the amount of monetary damages that would result from any such
violation. In the event of Employee’s actual or threatened breach or violation
of the covenants contained in Paragraph 5(a) or 5(b), the Bank and the Company,
as applicable, shall be entitled to bring a civil action seeking an injunction
restraining Employee from violating or continuing to violate those covenants or
from any threatened violation thereof, or for any other legal or equitable
relief relating to the breach or violation of such covenant. Employee agrees
that, if the Bank or the Company institutes any action or proceeding against
Employee seeking to enforce any of such covenants or to recover other relief
relating to an actual or threatened breach or violation of any of such
covenants, Employee shall be deemed to have waived the claim or defense that the
Bank or the Company, as applicable, has an adequate remedy at law and shall not
urge in any such action or proceeding the claim or defense that such a remedy at
law exists. However, the exercise by the Bank or the Company of any such right,
remedy, power or privilege shall not preclude the Bank or the Company or their
respective successors or assigns from pursuing any other remedy or exercising
any other right, power or privilege available to them for any such breach or
violation, whether at law or in equity, including the recovery of damages, all
of which shall be cumulative and in addition to all other rights, remedies,
powers or privileges of the Bank and the Company.

 

8

 

 

Notwithstanding anything contained herein to the contrary, Employee agrees that
the provisions of Paragraph 5(a) and 5(b) above and the remedies provided in
this Paragraph 5(c) for a breach by Employee shall be in addition to and shall
not be deemed to supersede or to otherwise restrict, limit or impair the rights
of the Bank or the Company under the Trade Secrets Protection Act contained in
Article 24, Chapter 66 of the North Carolina General Statutes, or any other
state or federal law or regulation dealing with or providing a remedy for the
wrongful disclosure, misuse or misappropriation of trade secrets or other
proprietary or confidential information.

 

(d)           Survival of Covenants. Employee’s covenants and agreements and the
Bank’s and the Company’s rights and remedies provided for in this Paragraph 5
shall survive any termination of this Agreement or Employee’s employment with
the Bank for any cause or reason.

 

(e)           Return of Property. Upon the termination of Employee’s employment
with the Bank, or at any time upon request of the Bank or the Company, as
applicable, the Employee will immediately return to the Bank and the Company, as
applicable, all Confidential Information in any form along with all personal
property belonging to the Bank or the Company that is in Employee’s possession
or control, including, without limitation, all records, papers, files, drawings,
notes, specifications, marketing materials, software, reports, proposals,
equipment, or any other device, material, document or possession, however
obtained, including any and all copies of the foregoing (all of which materials
are referred to herein as “Bank Property”). Such Bank Property shall be returned
in the same condition as when provided to Employee, reasonable wear and tear
excepted.

 

9

 

 

6.           Termination and Termination Pay.

 

(a)           Employee’s employment under this Agreement may be terminated at
any time by Employee upon sixty (60) days prior written notice to the Bank. Upon
such termination, Employee shall be entitled to receive compensation through the
effective date of such termination; provided, however, that the Bank, in its
sole discretion, may elect for Employee not to serve out part or all of said
notice period.

 

(b)           Employee’s employment under this Agreement shall be automatically
terminated upon the death of Employee during the Term of this Agreement on the
date of his death. Upon any such termination, Employee’s estate shall be
entitled to receive any compensation due to Employee computed through the last
day of the calendar month in which his death shall have occurred but which
remains unpaid.

 

(c)           Employee’s employment under this Agreement shall be automatically
terminated in the event of the “Disability” of Employee. For purposes of this
Agreement, the term “Disability” shall mean the Employee is unable to perform
the essential functions of his job by reason of illness, physical or mental
disability or other incapacity, with or without a reasonable accommodation for
more than ninety (90) days (which need not be consecutive) within any twelve
(12) month period; provided, however, nothing herein shall give the Bank the
right to terminate Employee prior to discharging its obligations to Employee, if
any, under the Family and Medical Leave Act, the Americans with Disabilities
Act, or any other applicable law. Upon any such termination, Employee has no
further rights to receive payments for compensation or benefits under this
Agreement, with the exception of any vested benefits of Employee under any
employee benefits plan of the Bank or the Company and payment for any accrued,
unpaid salary through the date of termination.

 

(d)           The Bank may terminate Employee’s employment at any time for
“Cause” (as defined below). Any termination of Employee’s employment which is
for “Cause” shall mean that Employee has no further rights to receive payments
for compensation or benefits under this Agreement, with the exception of any
vested benefits of Employee under any employee benefits plan of the Bank or the
Company and payment for any accrued, unpaid salary through the date of
termination.

 

10

 

 

For purposes of this Agreement, the Bank shall have “Cause” to terminate
Employee’s employment upon:

 



(i)          A determination by the Bank, in good faith, that Employee (A) has
breached in any material respect any of the terms or conditions of this
Agreement or any other agreement between Employee and the Bank or the Company,
or (B) is engaging or has engaged in willful conduct which is materially
detrimental to the business prospects of the Bank or which has had or likely
will have a material adverse effect on the Bank’s business or reputation. Prior
to any termination by the Bank of Employee’s employment for a breach, failure to
perform or conduct described in this subparagraph (i), the Bank shall give
Employee written notice which describes such breach, failure to perform or
conduct and if during a period of thirty (30) business days following such
notice Employee cures or corrects the same to the reasonable satisfaction of the
Bank, then this Agreement shall remain in full force and effect. However,
notwithstanding the above, if the Bank has given written notice to Employee on a
previous occasion of the same or a substantially similar breach, failure to
perform or conduct, or of a breach, failure to perform or conduct which the Bank
determines in good faith to be of substantially similar import, or if the Bank
determines in good faith that the then current breach, failure to perform or
conduct is not reasonably curable, then termination under this subparagraph (i)
shall be effective immediately and Employee shall have no right to cure such
breach, failure to perform or conduct.

 



(ii)         The violation by Employee of any applicable federal or state law,
or any applicable rule, regulation, order or statement of policy promulgated by
any governmental agency or authority having jurisdiction over the Bank or any of
its affiliates or subsidiaries (a “Regulatory Authority,” including without
limitation the Board of Governors of the Federal Reserve System, the Federal
Reserve Bank of Richmond, the Federal Deposit Insurance Corporation, the North
Carolina Commissioner of Banks, or any other banking regulator having legal
jurisdiction over the Bank or the Company), which results from Employee’s gross
negligence, willful misconduct, or intentional disregard of such law, rule,
regulation, order, or policy statement and results in any substantial damage,
monetary or otherwise, to the Bank or any of its affiliates or subsidiaries or
to the Bank’s reputation;

 

11

 

 

(iii)        The commission in the course of Employee’s employment with the Bank
of an act of fraud, embezzlement, theft, or proven personal dishonesty (whether
or not resulting in criminal prosecution or conviction);

 

(iv)         The conviction of Employee of any felony or any criminal offense
involving dishonesty or breach of trust, or the occurrence of any event
described in Section 19 of the Federal Deposit Insurance Act or any other event
or circumstance which disqualifies Employee from serving as an employee or
executive officer of, or a party affiliated with, the Bank or its bank holding
company;

 

(v)          Employee becomes unacceptable to, or is removed, suspended, or
prohibited from participating in the conduct of the Bank’s affairs (or if
proceedings for that purpose are commenced) by any Regulatory Authority; and

 

(vi)         The occurrence of any event that results in Employee being excluded
from coverage, or having coverage limited as to Employee as compared to other
covered officers or employees, under the Bank’s then current “blanket bond” or
other fidelity bond or insurance policy covering its directors, officers or
employees.

 

(e)  The Bank may terminate Employee’s employment at any time for any reason
without Cause. Subject to the terms of this Paragraph 6(e), in the event
Employee’s employment with the Bank is terminated by the Bank without Cause (and
not due to expiration of the Term pursuant to Paragraph 4, Employee’s death as
provided for in Paragraph 6(b) or Employee’s Disability as provided for in
Paragraph 6(c)), and provided: (i) Employee has not breached this Agreement;
(ii) Employee signs and does not revoke within sixty (60) days after the
termination date a general release of claims against the Bank, in form and
substance satisfactory to the Bank (the “Release”); (iii) Employee is not
entitled to receive the payments or benefits specified in Paragraph 8 related to
a Change in Control Termination; and (iv) Employee’s termination is a
“separation from service” within the meaning of Treasury Regulation §
1.409A-1(h), then the Bank will provide Employee with the following benefits,
referred to herein as the “Separation Benefits”: (x) the continued payment of
Employee’s then-current base salary, less applicable federal, state and local
payroll taxes and other withholdings required by law or authorized by Employee
(the “Separation Pay”), for the remainder of the Current Term; and (y) if
Employee properly and timely elects to continue his group health insurance
benefits under COBRA, and provided that Employee is not eligible to receive
insurance benefits from another employer, reimbursement for his applicable COBRA
premiums for the lesser of the remainder of the Current Term or eighteen (18)
months. Employee will continue to be responsible for the employee-paid portion
of the premium amount, if any, which shall be deducted from the Separation Pay
provided for above. The first installment of the Separation Pay will be on the
Bank’s first regular payday occurring sixty (60) days after the termination
date, and will include Separation Pay for the period from the termination date
through the payment date. The remaining installments will be paid over time in
accordance with the Bank’s normal payroll practices for its employees. The
Separation Benefits under this Agreement shall be in lieu of and replace
Employee’s right to severance under any other Bank agreement, plan or program.
Notwithstanding the foregoing, if Employee is entitled to receive the Separation
Benefits but violates any provisions of this Agreement or any other agreement
entered into by Employee and the Bank after termination of employment, the Bank
will be entitled to immediately stop paying any further installments of the
Separation Benefits.

 

12

 

 

7.            Additional Regulatory Requirements. Notwithstanding anything
contained in this Agreement to the contrary, it is understood and agreed that
the Bank (or its successors in interest) shall not be required to make any
payment or take any action under this Agreement if (a) the Bank is declared by
any Regulatory Authority to be insolvent, in default or operating in an unsafe
or unsound manner, or if (b) in the opinion of counsel to the Bank such payment
or action (i) would be prohibited by or would violate any provision of state or
federal law applicable to the Bank or the Company, including without limitation
the Federal Deposit Insurance Act and Chapters 53 and 53C of the North Carolina
General Statutes as now in effect or hereafter amended; (ii) would be prohibited
by or would violate any applicable rules, regulations, orders, or statements of
policy, whether now existing or hereafter promulgated, of any Regulatory
Authority; or (iii) otherwise would be prohibited by any Regulatory Authority.

 

8.            Change in Control Payments and Benefits.

 

(a)         In the event that:

 

(i) During the Term of this Agreement, (x) the Bank terminates Employee’s
employment without Cause (and not due to expiration of the Term pursuant to
Paragraph 4, Employee’s death as provided for in Paragraph 6(b) or Employee’s
Disability as provided for in Paragraph 6(c)); or (y) Employee terminates such
employment following a Termination Event; and

 

13

 

 

(ii) Such termination pursuant to clause (x) or (y) of Paragraph 8(a)(i) above
occurs within twelve (12) months after a Change in Control (any such termination
meeting the explicit requirements of both Paragraphs 8(a)(i) and 8(a)(ii)
referred to hereinafter as a “Change in Control Termination”), then Employee
shall be entitled to receive the payments and benefits specified in this
Paragraph 8. The date on which the Employee or Bank receives notice in
accordance with Paragraph 6 of the termination of Employee’s employment or
Paragraph 8(e) of a Change in Control Termination, respectively, shall be deemed
the Change in Control Termination Date.

 

(b)         For the purposes of this Agreement, the term “Change in Control”
shall mean a change in control event as defined in Treasury Regulation §
1.409A-3(i)(5) promulgated under Section 409A of the Internal Revenue Code of
1986, as amended (the “Code”), including a change in effective control of the
Bank, a change in the ownership of the Bank, and a change in the ownership of a
substantial portion of the assets of the Bank, as such terms are defined in
Treasury Regulation § 1.409A-3(i)(5).

 

Notwithstanding the other provisions of this Paragraph 8, a transaction or event
shall not be considered a Change in Control if prior to the consummation or
occurrence of such transaction or event, Employee and the Bank agree in writing
that the same shall not be treated as a Change in Control for purposes of this
Agreement.

 

(c)         For purposes of this Agreement, the term “Termination Event” shall
mean the occurrence of any of the following events:

 

(i)         Employee is assigned any duties and/or responsibilities that are
inconsistent with his position, duties, responsibilities, or status at the time
of the Change in Control or with his reporting responsibilities or titles with
the Bank in effect at such time;

 

(ii)        Employee’s annual base salary is reduced below the amount in effect
as of the effective date of a Change in Control or as the same shall have been
increased from time to time following such effective date;

 

(iii)      Employee’s life insurance, medical or hospitalization insurance,
dental insurance, stock option plans, stock purchase plans, deferred
compensation plans, management retention plans, retirement plans, or similar
plans or benefits being provided by the Bank to Employee as of the effective
date of the Change in Control are reduced in their level, scope, or coverage, or
any such insurance, plans, or benefits are eliminated, unless such reduction or
elimination applies proportionately to all salaried employees of the Bank who
participated in such benefits prior to such Change in Control; or

 

14

 

 

(iv)        Employee is transferred to a location outside of Cumberland or
Harnett Counties in North Carolina, without Employee’s express written consent.

 

A Termination Event shall be deemed to have occurred on the date such action or
event is implemented or takes effect.

 

(d)        Upon a Change in Control Termination, the Bank shall pay to Employee
in a lump sum in cash on the earlier of (x) the first day of the seventh month
after the date of the Change in Control Termination Date or (y) the date of
Employee’s death an amount equal to two hundred percent (200%) of Employee’s
base amount as defined in Section 280G(b)(3)(A) of the Code.

 

(e)        Following a Termination Event which gives rise to Employee’s rights
hereunder, Employee shall have twelve (12) months from the date of occurrence of
the Termination Event to terminate his employment pursuant to this Paragraph 8.
Any such termination shall be deemed to have occurred only upon delivery to the
Bank or any successor thereto, of written notice of termination which describes
the Change in Control and Termination Event. If Employee does not so terminate
his employment within such twelve (12) month period, Employee shall thereafter
have no further rights hereunder with respect to that Termination Event, but
shall retain rights, if any, hereunder with respect to any other Termination
Event as to which such period has not expired.

 

(f)         It is the intent of the parties hereto that all payments made
pursuant to this Agreement be deductible by the Bank (or Company, as applicable)
for federal income tax purposes and not result in the imposition of an excise
tax on Employee. Notwithstanding anything contained in this Agreement to the
contrary, any payments to be made to or for the benefit of Employee which are
deemed to be "parachute payments" as that term is defined in Section 28OG(b)(2)
of the Code, shall be modified or reduced to the extent deemed to be necessary
by the Bank's Board of Directors to avoid the imposition of an excise tax on
Employee under Section 4999 of the Code or the disallowance of a deduction to
the Bank under Section 28OG(a) of the Code.

 

(g)        Employee’s rights and benefits under this Paragraph 8 shall survive
any termination of this Agreement or Employee’s employment.

 

15

 

 

(h)        In the event any dispute shall arise between Employee and the Company
as to the terms or interpretation of this Agreement, including this Paragraph 8,
whether instituted by formal legal proceedings or otherwise, including any
action taken by Employee to enforce the terms of this Paragraph 8 or in
defending against any action taken by the Company, the Company shall reimburse
Employee for all costs and expenses, proceedings or actions, in the event
Employee prevails in any such action, provided however that such reimbursement
shall not exceed a maximum of One Hundred Thousand and 00/100 Dollars
($100,000.00) in the aggregate.

 

9.       Successors and Assigns.

 

(a)         This Agreement shall inure to the benefit of and be binding upon any
corporate or other successor of the Bank which shall acquire, directly or
indirectly, by conversion, merger, consolidation, purchase or otherwise, all or
substantially all of the assets of the Bank.

 

(b)         The Bank is contracting for the unique and personal skills of
Employee. Therefore, Employee shall be precluded from assigning or delegating
his rights or duties hereunder without first obtaining the written consent of
the Bank.

 

10.        Modification; Waiver; Amendments. No provision of this Agreement may
be modified, waived or discharged unless such waiver, modification or discharge
is agreed to in writing and signed by the parties hereto. No waiver by any
party, at any time, of any breach by another party of, or compliance with, any
condition or provision of this Agreement to be performed by such other party
shall be deemed a waiver of similar or dissimilar provisions or conditions at
the same or at any prior or subsequent time. This Agreement contains the entire
agreement and understanding by and between the parties with respect to the terms
described herein, and any representations, promises, agreements or
understandings, written or oral, not herein contained shall be of no force or
effect. No amendments or additions to this Agreement shall be binding unless in
writing and signed by the parties, except as herein otherwise provided.

 

11.         Applicable Law; Venue. This Agreement shall be governed in all
respects, whether as to validity, construction, capacity, performance or
otherwise, by the laws of North Carolina, except to the extent that federal law
shall be deemed to apply. The parties agree that any litigation arising out of
or related to this Agreement or Employee’s employment by the Bank will be
brought exclusively in any state or federal court in Harnett County, North
Carolina. Each party (i) consents to the personal jurisdiction of said courts,
(ii) waives any venue or inconvenient forum defense to any proceeding maintained
in such courts, and (iii) agrees not to bring any proceeding arising out of or
relating to this Agreement or Employee’s employment by the Bank in any other
court.

 

16

 

 

12.        Severability. Each provision of this Agreement is severable from
every other provision of this Agreement. Any provision of this Agreement that is
determined by any court of competent jurisdiction to be invalid or unenforceable
will not affect the validity or enforceability of any other provision. Any
provision of this Agreement held invalid or unenforceable only in part or degree
will remain in full force and effect to the extent not held invalid or
unenforceable.

 

13.        Section 409A Compliance. Employee and the Bank intend that their
exercise of authority or discretion under this Agreement shall comply with
Section 409A of the Code. In that regard, if any provision of this Agreement is
ambiguous as to its satisfaction of the requirements of Section 409A, such
provision shall nevertheless be applied in a manner consistent with those
requirements. The Bank shall maintain to the maximum extent practicable the
original intent of the applicable provision without subjecting Employee to
additional tax or interest, and the Bank shall not be required to incur
additional compensation expense as a result of the reformed provision.
References in this Agreement to Section 409A of the Code include rules,
regulations, and guidance of general application issued by the Department of
Treasury under Section 409A of the Code.

 

14.        Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. A telecopy, facsimile, or
electronic transmission of a signed counterpart of this Agreement will be
sufficient to bind the party or parties whose signature(s) appear thereon.

 

[Signature page follows]

 

17

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement under seal and in
such form as to be binding as of the Effective Date.

 

  SELECT BANCORP, INC. (formerly known as New Century Bancorp, Inc.)         By
/s William L. Hedgepeth II     William L. Hedgepeth, II, President & CEO

 

ATTEST:

 

/s/ Brenda Bonner   Corporate Secretary  

 

  SELECT BANK & TRUST COMPANY (formerly known as New Century Bank)       By: /s
William L. Hedgepeth II     William L. Hedgepeth, II, President & CEO

 

ATTEST:       /s/ Brenda Bonner   Corporate Secretary  

 

  EMPLOYEE       /s/ Mark A. Holmes   Mark A. Holmes

  

 

 